On the Court’s own motion, appeal, insofar as taken from so much of the Appellate Division order as denied the application for admission to the bar, dismissed upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed upon the ground that it does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as denied the application for admission to the bar, denied; motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, *741dismissed upon the ground that it does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief etc. dismissed as academic.
Chief Judge Kaye taking no part.